Case 1:16-cv-00451-LEK-RLP Document 210 Filed 12/11/18 Page 1 of 2              PageID #:
                                   5009
                                      MINUTES



 CASE NUMBER:             CIVIL NO. 16-00451LEK-RLP
 CASE NAME:               Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                          al.
 ATTYS FOR PLA:           Charles H. Brower
                          Joseph T. Rosenbaum
                          Michael P. Healy
 ATTYS FOR DEFT:          Richard M. Rand
                          Sarah O. Wang
 INTERPRETER:


       JUDGE:       Leslie E. Kobayashi          REPORTER:        Debi Read

       DATE:        12/11/2018                   TIME:            8:40-2:05


COURT ACTION: EP: Jury Trial ( 4th Day ).

Plaintiffs Andrew Grant, Sandra Denise Kelly and Robin Reisinger present.

 Representative of Defendant Marriott Ownership Resorts Inc. present.

7 jurors present.

Curative instruction given to the jury by the Court.

Plaintiff Robin Reisinger’s Witness:: Robin Reisinger: Further Direct examination by
Plaintiff Robin Reisinger’s Counsel.
Exhibits 814, 506, 831, 841 and 834 previously Admitted by Stipulation, published to
the jury.

Due to travel commitments, Defendant’s Witness taken out of order.

Defendant’s Witness: Jennifer O’Connor: Direct Examination by Defendant’s Counsel
Exhibits 617, 619, 620, 621, 623, 624, 625, 634, 631, 635, 636, 637, 638, 639, 640, 642,
678, 645, 646, 647, 648, 651, 652, 669, 659, 672, 671, 677, 699 (played for the jury),
183, 184, 185, 692, 184, 828, 919 and 929 previously Admitted by Stipulation, published
to the jury.
Case 1:16-cv-00451-LEK-RLP Document 210 Filed 12/11/18 Page 2 of 2            PageID #:
                                   5010
Defendant’s Witness: Jennifer O’Connor: Cross examination by Plaintiff Andrew
Grant’s Counsel.
Exhibits 506, 178 and 172 previously Admitted by Stipulation, published to the jury.

Defendant’s Witness: Jennifer O’Connor: Cross examination by Plaintiff Robin
Reisinger’s Counsel.
Exhibits 308, 506, 828 and 316 previously Admitted by Stipulation, published to the
jury.

Defendant’s Witness: Jennifer O’Connor: Cross examination by Plaintiff Sandra Denise
Kelly’s Counsel.
Exhibits 924 and 501 previously Admitted by Stipulation, published to the jury.

Defendant’s Witness: Jennifer O’Connor: Re-Direct Examination by Defendant’s
Counsel
Exhibit 501 previously Admitted by Stipulation, published to the jury.

7 jurors excused for the day.

Jury not present. Discussion held regarding proposed jury instructions.

Status Conference set for 12/12/2018 at 09:00 AM before Judge Leslie E.Kobayashi.
Further Jury Trial set for 12/13/2018 at 08:30 AM before Judge Leslie E. Kobayashi.

Submitted by: Warren N. Nakamura, Courtroom Manager
